Title: From James Madison to Robert Patton (Abstract), 13 June 1805
From: Madison, James
To: Patton, Robert


13 June 1805, Department of State. “Your letter of the 25th. ult, with the enclos’d deposition of the Master of the Schooner Iris, has been communicated to the French Minister, who has undertaken to write to the French Captains General in the West Indies, in order that they may examine into the facts imputed to Capt. Brouard, if he should come within their jurisdiction, and to cause him to be prosecuted, if he appear guilty, according to the usual forms.”
